Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 02/14/2022.

Election/Restrictions
	Applicant’s election without traverse in the Reply filed on 02/14/2022 of Group I, claims 1-22 is acknowledged.
Applicant has elected in the Reply filed on 2/14/2022 the following species: 
	A. the template CH2 domain molecule amino acid sequence is SEQ ID NO 12 (claim 1)
	B. the at least one amino acid substitution is an amino acid substitution of Val to Phe at position 27 (V27F) in the framework 1 region (claim 3)
	C. the amino acid sequence of the loop 1, loop 2 and loop 3 are identical with the loop 1, loop 2 and loop 3 of the template CH2 domain molecule of SEQ ID NO: 12 (claim 13)
	D. the modified CH2 domain molecule amino acid sequence is SEQ ID NO 3 (claim 17)
	E. the modified CH2 domain molecules in the library differ from one another in loop 1 (claim 18)
	F. the modified CH2 domain molecules in the library differ from a template CH2 domain molecule by substitution (claim 16)
	G. the amino acid sequence of loop 1 is SEQ ID NO 18 (claim 21)
	H. the amino acid sequence of loop 2 is SEQ ID NO 19 (claim 22)
	I. a product either with the structure an additional amino acid substitution
		1. , K84T and A103D; thus the three total substitutions of V27F, K84T and A103D which corresponds to the modified CH2 domain molecule amino acid sequence is SEQ ID NO 3 (claim 9)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1-23 are pending.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 2/14/2022.
Claims 4, 10-12, 20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 2/14/2022.
Claims 1-3, 5-9, 13-19 and 21 are under examination in this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-2, 5, 7, 13-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimitrov (12/16/2010) US Patent Application Publication 2010/0316641 A1 (hereinafter referred to as "Dimitrov").
	With regards to claims 1-2, 5, 7, 13-16 and 18-19, Dimitrov teaches:
	a) as in claims 1-2, 5, 7, 13-16 and 18-19, an isolated modified CH2 domain molecule, comprising a framework 1 region, a framework 2 region, a framework 3 region, a framework 4 region, a loop 1 located between the framework 1 region and the framework 2 region, a loop 2 located between the framework 2 region and the framework 3 region, and a loop 3 located between the framework 3 region and the framework 4 region, wherein the modified CH2 domain molecule comprises at least one amino acid substitution in at least one of the framework 1 region, the framework 2 region, the framework 3 region, or the framework 4 region, as compared to a template CH2 domain molecule comprising the amino acid sequence of SEQ ID NO: 12; wherein the at least one amino acid substitution comprises 1-3 amino acid substitutions in the framework 1 region; wherein the at least one amino acid substitution comprises 1-3 amino acid substitutions in the framework 3 region; wherein the at least one amino acid substitution comprises 1-3 amino acid substitutions in the framework 4 region; wherein the loop 1, loop 2 and loop 3 are identical with the loop 1, loop 2 and loop 3 of the template CH2 domain molecule of SEQ ID NO: 12; wherein the modified CH2 domain molecule binds FcRn (e.g., human FcRn); wherein the modified CH2 domain molecule has a melting temperature (Tm) higher than 62.degree. C; wherein the modified CH2 domain molecule comprises at least one amino acid substitution in one of loop 1, loop 2, or loop 3, as compared to a template CH2 domain molecule comprising the amino acid sequence of SEQ ID NO: 12; a library of modified CH2 domain molecules, wherein for each modified CH2 domain molecule in the library: the framework 1 region consists of an amino acid sequence of GPSVFLFPPKPKDT(L,M)MISRTPEVTCVFV (SEQ ID NO: 8), the framework 2 region consists of an amino acid sequence of KFNWYVDG(V,A)EVH(N,H)AKTKPR (SEQ ID NO: 9), the framework 3 region consists of an amino acid sequence of YRVVSVLTV(L,S)HQDWLNGKEYTCKV (SEQ ID NO: 10), and the framework 4 region consists of an amino acid sequence of (E,Q)KTISKDK (SEQ ID NO: 11); wherein the modified CH2 domain molecules in the library differ from one another in the loop 1, loop 2, and/or loop 3 region, and differ from a template CH2 domain molecule in the loop 1, loop 2, and/or loop 3 region, by at least one amino acid substitution, deletion, or addition; wherein the template CH2 domain molecule is selected from the group consisting of SEQ ID NOS: 1, 2, and 12 (see Example 3 [0270] to [0291] and SEQ ID NOs 88-91).
	Thus, Dimitrov anticipates the present claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-9, 13-19 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent Number 9803210.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated modified CH2 domain molecule, comprising a framework 1 region, a framework 2 region, a framework 3 region, a framework 4 region, a loop 1 located between the framework 1 region and the framework 2 region, a loop 2 located between the framework 2 region and the framework 3 region, and a loop 3 located between the framework 3 region and the framework 4 region, wherein the modified CH2 domain molecule comprises at least one amino acid substitution in at least one of the framework 1 region, the framework 2 region, the framework 3 region, or the framework 4 region, as compared to a template CH2 domain molecule comprising the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 12 and claim 1 in U.S. Patent Number 9803210 is drawn to a CH2 scaffold comprising the amino acid sequence set forth in SEQ ID NO: 5.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9803210.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639